 In the, Matter of SWIFT & COMPANY, AN ILLINOIS CORPORATION, LI-CENSED TO TRANSACT''BUSINESS IN THESTATE OF NEW YORK ASSWIFT & COMPANY, INC. (UNITED DRESSED BEEF DIVISION)andINTERNATIONAL BROTHERHOODOF TEAMSTERS, LOCAL 816, AFLCase No. 2-R-41$3.Decided November 6, 1943Mr. John P. Staley,of Chicago, Ill., for the Company.Mr. Samuel J. Cohen,of New York City, for the Union.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon,amended petition duly filed by International Brotherhood ofTeamsters; Local 816, AFL, herein called the Union, alleging that aquestionaffecting commerce had arisen concerning the representationof employees of Swift & Company, an Illinois corporation, licensedto transact business in the State of New York as Swift & Company,Inc. (United Dressed Beef Division), New York City, herein calledthe Company,' the National LaborRelationsBoard provided for anappropriate hearing upon due notice before John J. Cuneo, TrialExaminer.Said hearing was held at New York City, on October 15,1943.The Company and the Union appeared,2 participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing on the issues, andto file briefs with the Board.The Trial Examiner's rulings made atthe hearingare freefrom prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY'Swift & Company, an Illinois corporation with its principal officeand place of business at Chicago, is licensed to do business in the StateIA motion was made and granted at the hearing to amend the petition and otherformaldocuments to set torth the name of the Company,as above.° Officers of Employees Council Union also appeared at the hearingHowever, afterevidence of that organization'sdissolutionwas adduced,they withdrew their claim ofinterest in this proceeding.53 N. L.R. B., No. 83.559015-44-vol. 53-32 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDof New York as Swift & Company, Inc. (United Dressed Beef Di-vision).Swift & Company maintains and operates packing plants,warehouses, and branch houses throughout the various States of theUnited States.The Company operates a branch office and plant inNew York City, with A-Hhich we ,are concerned in this proceednlg;where it is engaged in, the slaughtering of cattle, sheep, and lamb,which it processes and. prepares for sale ,aiid distribditioii as meat,meat products, and byproducts.During the year ending about Sep-tember 10, 1942, the Company purchased livestock, its principal rawmaterial, for use in the New York City plaint'td a value iii excess of$1,000,000, of which approinately 90 percent was `shipped. frompoints outside the State of New York.During the same period; theCompany produced and proces'sed -finished products valued at 'morethan $1,000,000, at its, New York City plant, of which approximately33 percent was shipped to points outside the State of New York.The Company concedes that it' is engaged in commerce within themeaning of the National Labor, Relations Act.II.THE ORGANIZATION INVOLVED1.,International Brotherhood of Teamsters, Local 816, is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 16, 1943; th'e Unioii asserted 'ii claim 'to represeiit'a' th t-jority of the Company's motor vehicle 'drivers and requested recogni=tion as their collective bargaining agent.The Company iefiised toaccord such recognition unless and until the Uiiion was certified bythe Board; on the ground that Employees Council Union wa's `the cer-tified bargaining representative of its drivers. ,' 'A statement of the Regional Director introduced in evidence At thehearing indicates that the Union 'rep'resents a substantial n'u'mber 'feliiployees in the unit hereinafter found appropriate.311 'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNrrThe Union claims as appropriate for collective bargaining purposesa unit composed of the Company's chauffeurs, truck pullers, plant3The Regional Director repoited that the Union submitted 49 designations, of which42, bearing apparently genuine original signatures, correspond with names on the Co`m-pany's pay roll of August 21, 1943, which contains 56 names.-111 SWIFT & COMPANY479drivers; and fa't ,collectors; excluding. supervisory employees, with'which.position the Cwnliany is-in accord.The sole controversyarises from the Union's contention, which the Company opposes, that5 specified 'employees 4 of the Company heretofore employed withinthe- afore-mentioned categories, 'and ,nowwo'rking at other duties,be included-in the unit, since there is a possibility that they will be re-employed at their former. activities.,(,The 5 contested employees had' been employed by the Companyat,ivo'rk which it is conceded is within the proposed unit until theywere laid' off, because of a diminution in the Company's truckingactivities:They were severed from thegarage pay roll and were giventhe -opportunity to take other positions -with the Company.Whenthese-men asked for information the, Company told them they Wouldbe, given a preference `should increased business require, the Companyto take on additional drivers.The Company takes the position thatthese men are not "temporarily laid off" within the meaning of Boarddecisions, since they are at pre'seilt re'gitAA empl'o'yed at other occupa-tions and merely retain seniority rights with respect to their previousemployment ;Four of these employees are presently employed as beef loader, vealloader, janitor; and as timekeeper, respectively, and the Union concedesthat they,would,not be eligible to its membership were it not for theirpast employment, the contingency referred to above, and' their occa-sional employment as , emergency drivers.The record discloses thatCirrincione, laid off Qctober 4, 1942, has been` given work as a part-time chauffeur-for 3 days, since that date; Guadagno, laid off February1943, 5 days; Clark, laid off May 9,1943; 3 days; and Scalone has notw,orked.as a chauffeur since his lay-off.Upon, these facts and since itappears that there,is no definite prospect of reemployment at occupa-tions within the-proposed unit, we find that the 4 employees in questionshould be eacluded.5The, other contested employee,, Lyons, is now engaged in driving asmall tractor, called a "shop mule," upon the Company premises.Thewith respect to the other disputed employees and on, the further groundthat:he is the.driver of a motor-propelled vehicle.The tractor is usedto pull a trailer, loaded with hides from the beef and `calf hide cellars tothe Company's,loading pier.Although Lyons is carried On the garagepayroll and punches the garage time clock, lie works under the super-vision,of the general foreman of the hide department.His basic wagelate and, his, overtime are calculated according to the terms of the con-tract covering the production and maintenance employees, from whichCirrinclone,Guadagno,Clai k,Scalone, LyonsSeeMatter of Utica and Mohav kCottonHills,51 N L R. B 257, 261. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees requested herein are excluded as truck'drivers.Fur-thermore,Lyons'predecessor as tractor driver was held eligible tovote at an election to determine the representative of the productionand maintenance employees,and was notheldeligible to vote in aconsent election for the chauffeurs'uniteThe position of tractordriver inthe Company'ingly, we shall excludeLyonsfrom the unit. -IWe find that all chauffeurs,truck pullers,plant, drivers,and fat col-lectors employed at the Company'sNew York City plant;but excludingCirrincione,Guadagno,Clark, Scalone,and 'Lyons,, and any super-visory employees having the 'right.tohire,'promote, discharge,discipline,or otherwise effect changes in the status of employees, oreffectively recommend such action,,constitute a unit appropriate forthe purposes of collective,bargaining,within .the meaning of Section9 (b) of theAct.' ' I'I^ I,V. THE DETERMINATION OF REPRESENTATIVES,We' shall direct that the question concerning' representation whichhas arisen be resolved by means of an election by secret ballot amongthe'employees in the a ppropriate'unit who were'employed during thepay-roll period immediately preceding the date of the, Direction ofElection herein, subject to the limitations `and additions set forth inthe 'Direction.DIRECTION OF ELECTION*Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Swift & Company,an Illinois' corporation, licensed to' transact business in the State ofNew York as Swift & Company, Inc:' (United Dressed Beef Division),New York City, an election by secret ballot shall be conducted' as earlyas possible but note later than thirty' (30) days from the date of thisDirection, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III;'Sections10 and 11, of said Rules and Regulations, among the employees in theunit found 'appropriate in Section IV, above, who Were employedduring the pay-roll period immediately 'preceding the date of this6This election,held September 1942, was followed by the designation of EmployeesCouncil Union as the bargaining representative of the chauffeur unit.However, suchdesignation did not result in all agreement with the Company. SWIFT & COMPANY481Direction, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desire to be represented by International Brotherhood of Team-sters, Local 816, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.